IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                            No. 00-20387
                                          Summary Calendar



EARNEST WYNNE, JR.,

                                                                                        Plaintiff-Appellant,

versus

RANDALL LEE HEALY; EDWARD J. LEEVES, DR.;
SAM YOUNG; GLENDA ADAMS, MD. M. PH.;
PATRICIA MASSEY; MICHAEL WARREN;
M. JACKSON, Lieutenant; JERRY JACKSON;
Assistant Warden,

                                                                                     Defendants-Appellees.

                          --------------------------------------------------------
                            Appeal from the United States District Court
                                  for the Southern District of Texas
                                       USDC No. H-97-CV-422
                          --------------------------------------------------------
                                             March 15, 2001

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges:

PER CURIAM:*

         Earnest Wynne, Jr., Texas prisoner # 622782, appeal s from the district court’s grant of

summary judgment in favor of appellees Randall Lee Healy, Edward J. Leeves, and Sam Young. He

argues that he was denied access to discoverable evidence and that summary judgment was

inappropriate because the defendants who had been served did not file their initial disclosures before

filing their summary judgment motion, there was allegedly no ruling on qualified immunity, and

discovery was incomplete.




         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       This court reviews de novo the grant of a motion for summary judgment predicated on

qualified immunity. Kipps v. Caillier, 197 F.3d 765, 768 (5th Cir. 1999), cert. denied, 121 S. Ct. 52

(2000). The district court determined that, based upon the competent summary judgment evidence

submitted by the movants, Wynne had failed to demonstrate that any of the named defendants had

been deliberately indifferent regarding Healy’s decision to lessen the work restrictions. The district

court gave Wynne notice of its intention to grant summary judgment in favor of Healy, Leeves, and

Young on that basis. Wynne, however, failed to set forth specific facts showing the existence of a

genuine issue for trial with regard to the defendants’ entitlement to qualified immunity. Wynne has

thus failed to demonst rate that the district court’s grant of summary judgment was error.

Accordingly, the judgment of the district court is AFFIRMED.




                                                  2